UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6614



DANIEL TEMPLE,

                                            Plaintiff - Appellant,

          versus


DANIEL R. DAY, in his individual capacity and
official capacity,

                                             Defendant - Appellee.



                            No. 00-6615



DANIEL TEMPLE,

                                            Plaintiff - Appellant,

          versus


OCONEE COUNTY SHERIFF’S DEPARTMENT; KENNY
WASHINGTON, Lieutenant with Oconee County
Sheriff’s Department; DEAN HALL, Judge,

                                           Defendants - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Florence. G. Ross Anderson, Jr., District Judge.
(CA-99-3486-4-13BF, CA-00-598-4-13BF, CA-00-599-4-13BF)
Submitted:   July 13, 2000                Decided:     July 25, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Temple, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   2
PER CURIAM:

     Daniel Temple appeals the district court’s orders dismissing

without prejudice his two civil rights complaints.     We have re-

viewed the record and the district court’s orders accepting the

recommendations of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Temple v. Day, No. CA-99-3486-4-13BF (D.S.C. Apr. 6,

2000); Temple v. Oconee County Sheriff’s Dep’t, No. CA-00-598-4-

13BF (D.S.C. Apr. 21, 2000).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                3